Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Waterstone Financial, Inc We consent to the incorporation by reference in the Registration Statement (No. 333-125715) on Form S-8 of Waterstone Financial, Inc. of our reports dated March 9, 2012, with respect to the consolidated statements of financial condition of Waterstone Financial, Inc. and Subsidiaries as of December31, 2011 and 2010, and the related consolidated statements of operations, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 annual report on Form 10-K of Waterstone Financial, Inc. /s/ KPMG LLP Milwaukee, Wisconsin March 9, 2012
